Exhibit 10.3

 

[Five Year Installment Vesting]

 

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

 

                                             , Grantee:

 

As of the [            ] day of [                            ] (the “Grant
Date”), Health Care Property Investors, Inc., a Maryland corporation (the
“Company”), pursuant to the Health Care Property Investors, Inc. 2000 Stock
Incentive Plan, as amended and/or restated from time to time (the “Plan”), has
granted to you, the Grantee named above,                             
performance restricted stock units (the “Units”) with respect to
                             shares of Common Stock on the terms and conditions
set forth in this Performance Restricted Stock Unit Agreement (this “Agreement”)
and the Plan. The Units are subject to adjustment as provided in Section 11(a)
of the Plan. Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Plan. The Compensation Committee (the “Committee”)
of the Board of Directors of the Company (the “Board”) is the administrator of
the Plan for purposes of your Units.

 

I. Forfeiture of Units.

 

(a) Forfeiture Based Upon Company Performance. Your Units will be paid only to
the extent your Units are not forfeited pursuant to this Section I and only to
the extent such non-forfeited Units vest pursuant to this Section I or Section
II below. Your Units are subject to forfeiture if the Company’s Funds From
Operations Per Share for the [            ] calendar year (the “Performance
Period”) is less than [$            ]. If the Company’s Funds From Operations
Per Share for the Performance Period is less than [$            ], the aggregate
percentage of Units that you will forfeit will be determined in accordance with
Exhibit A hereto. For purposes of this Agreement, “Funds From Operations Per
Share” means the Company’s funds from operations per share during the
Performance Period, as prescribed by the National Association of Real Estate
Investment Trusts (NAREIT) as in effect on the first day of the Performance
Period, and shall be calculated on a fully diluted basis using the weighted
average of diluted shares of Common Stock outstanding during the Performance
Period. Funds From Operations Per Share shall be calculated before taking into
account any non-recurring charges incurred by the Company with respect to the
Performance Period for (i) material strategic or financing transactions approved
by the Board of Directors and (ii) impairments. The determination as to whether
the Company has attained the performance goals with respect to the Performance
Period shall be made by the Committee acting in good faith. The Committee’s
determination regarding whether the Company has attained the performance goals
(the “Committee Determination”) shall be made no later than 120 days following
the end of the Performance Period. Your Units shall not be deemed vested
pursuant to any other provision of this Agreement earlier than the date that the
Committee makes such determination, as required by Section 162(m) of the Code
and the regulations promulgated thereunder. Any Units forfeited pursuant to this
Section I(a) shall be deemed to have been forfeited as of the last day of the
Performance Period.

 

(b) Termination due to Retirement during the Performance Period. Your Units will
remain outstanding during the remainder of the Performance Period and will be
subject to forfeiture in the manner set forth in subsection (a) upon completion
of the Performance Period if, prior to the completion of the Performance Period,
your employment with the Company is terminated as a result of your Retirement.
In the event of any such termination of

 



--------------------------------------------------------------------------------

employment during the Performance Period, any Units not forfeited pursuant to
subsection (a) shall fully vest as of the date of the Committee Determination.

 

(c) Change in Control during the Performance Period.

 

(i) Your Units will remain outstanding during the remainder of the Performance
Period and will be subject to forfeiture in the manner set forth in subsection
(a) in the event of a Change in Control occurring during the Performance Period.
In such event, any Units not forfeited pursuant to subsection (a) shall fully
vest as of the date of the Committee Determination; provided, however, that
except as otherwise provided in any change in control or other agreement with
the Company, your Units shall not be so vested if and to the extent the Units
are, in connection with the Change in Control, either to be assumed by the
successor or survivor corporation (or parent thereof) or to be replaced with a
comparable right with respect to shares of the capital stock of the successor or
survivor corporation (or parent thereof), in each case appropriately adjusted.
The determination of comparability of rights shall be made by the Committee in
good faith. The Committee may adopt provisions to ensure that any such
acceleration shall be conditioned upon the consummation of the contemplated
Change in Control.

 

(ii) Notwithstanding the foregoing, the Committee may, in its sole and absolute
discretion, take action to fully vest your Units immediately prior to, and
subject to the consummation of, a Change in Control occurring during the
Performance Period. Any Units that become vested in accordance with this
subsection (c)(ii) shall not be subject to forfeiture in the manner set forth in
subsection (a).

 

(d) Forfeiture of Units Upon Certain Terminations of Employment. If at any time
during the Performance Period, your employment with the Company is terminated
(i) by the Company, or (ii) by you, excluding any termination by reason of your
Retirement, death or Disability, all of your Units shall be automatically
forfeited and cancelled in full effective as of such termination of employment
and this Agreement shall be null and void and of no further force and effect.

 

II. Vesting.

 

(a) Vesting of Non-Forfeited Units. You will have no further rights with respect
to any Units that are forfeited in accordance with Section I. Subject to the
terms and conditions of this Agreement, your Units that (i) are not forfeited in
accordance with Section I and (ii) do not otherwise vest in accordance with
Section I, if any, shall vest in accordance with the following schedule, subject
to your continuous service to the Company until the applicable vesting date.
(Vesting amounts pursuant to the following schedule are cumulative.)

 

Tranche

--------------------------------------------------------------------------------

 

Percentage of Non-Forfeited Units

that Vest

--------------------------------------------------------------------------------

 

Vesting Date

--------------------------------------------------------------------------------

1

  20%   1st Anniversary of Grant Date

2

  20%   2nd Anniversary of Grant Date

 

2



--------------------------------------------------------------------------------

Tranche

--------------------------------------------------------------------------------

 

Percentage of Non-Forfeited Units

that Vest

--------------------------------------------------------------------------------

 

Vesting Date

--------------------------------------------------------------------------------

3

  20%   3rd Anniversary of Grant Date

4

  20%   4th Anniversary of Grant Date

5

  20%   5th Anniversary of Grant Date

 

The vesting schedule requires continued employment through each applicable
Vesting Date as a condition to vesting of the applicable Tranche and the
corresponding rights and benefits under this Agreement. Unless otherwise
expressly provided herein with respect to accelerated vesting of the Units under
certain circumstances, employment for only a portion of a vesting period, even
if a substantial portion, will not entitle you to any proportionate vesting or
avoid or mitigate a termination of rights and benefits upon or following a
termination of employment as provided in this Agreement.

 

(b) Termination for Death or Disability. If at any time during the Performance
Period or following the completion of the Performance Period, your employment
with the Company is terminated as a result of your death or Disability, your
Units (to the extent not previously forfeited and otherwise unvested) shall
fully vest immediately upon such termination of employment. For the avoidance of
doubt, any Units that become vested in accordance with this subsection (b)
during the Performance Period shall not be subject to the forfeiture provisions
of Section I(a).

 

(c) Termination by Reason of Retirement Following the Performance Period. If at
any time following the completion of the Performance Period, your employment
with the Company is terminated as a result of your Retirement, your Units (to
the extent not previously forfeited and otherwise unvested) shall fully vest
immediately upon such termination of employment.

 

(d) No Acceleration or Vesting Upon Other Terminations. If at any time following
the completion of the Performance Period, your employment with the Company is
terminated (i) by the Company, or (ii) by you, excluding any termination by
reason of your Retirement, death or Disability, any of your Units that remain
outstanding and otherwise unvested at the time of such termination of employment
shall be automatically forfeited and cancelled in full effective as of such
termination of employment.

 

III. Change in Control Following the Performance Period.

 

(a) In the event of a Change in Control at any time following the completion of
the Performance Period, your Units (to the extent not previously forfeited and
otherwise unvested) shall vest immediately prior to the effective date of the
Change in Control; provided, however, that except as otherwise provided in any
change in control or other agreement with the Company, your Units shall not be
so vested if and to the extent the Units are, in connection with the Change in
Control, either to be assumed by the successor or survivor corporation (or
parent

 

3



--------------------------------------------------------------------------------

thereof) or to be replaced with a comparable right with respect to shares of the
capital stock of the successor or survivor corporation (or parent thereof), in
each case appropriately adjusted. The determination of comparability of rights
shall be made by the Committee, and such determination, to the extent reasonable
and made in good faith, shall be final, binding and conclusive. The Committee
may make such reasonable determinations and adopt such rules and conditions as
it, in good faith, deems appropriate in connection with such acceleration of
vesting of your Units, including, but not by way of limitation, provisions to
ensure that any such acceleration shall be conditioned upon the consummation of
the contemplated Change in Control.

 

(b) Notwithstanding the foregoing, in the event of a pending or threatened
takeover bid or tender offer at any time following the completion of the
Performance Period and pursuant to which 10% or more of the outstanding
securities of the Company is acquired, whether or not deemed a tender offer
under applicable state or Federal laws, or in the event that any person makes
any filing under Sections 13(d) or 14(d) of the Securities Exchange Act of 1934
with respect to the Company, the Committee may in its sole discretion:

 

(i) Make the Units fully vested; or

 

(ii) Make any other reasonable adjustments or amendments to the Units or
substitute new units on substantially similar terms.

 

IV. Timing and Form of Payment.

 

(a) Distribution Date. Unless you elect otherwise, the distribution date (the
“Distribution Date”) for your Units that become vested pursuant to this
Agreement will be the date that such Units vest; provided that in no event shall
the Distribution Date occur earlier than the date of the Committee
Determination. Distribution of your vested Units will be made by the Company in
shares of Common Stock (on a one-to-one basis) on or as soon as practicable
after the Distribution Date with respect to such vested Units. You will only
receive distributions in respect of your vested Units and will have no right to
distribution of your unvested Units unless and until such Units vest (and are
not otherwise forfeited pursuant to Section I(a)). Once a vested Unit has been
paid pursuant to this Agreement, you will have no further rights with respect to
that Unit. You may, however, elect (a “Distribution Election”) to (A) defer your
Distribution Date with respect to some or all of your vested Units and/or (B)
have your vested Units distributed to you in annual installments as provided in
Section IV(b), provided that such election complies with this Section IV. You
may change your Distribution Election with respect to each Tranche (set forth in
Section II(a) above) up to three times without the approval of the Committee,
provided such Distribution Election is made in a timely manner. Any Distribution
Elections with respect to a Tranche in addition to the three provided in the
preceding sentence may only be made with the approval of the Committee, in its
sole discretion. In order for a Distribution Election to be valid, it must be
made at least one year prior to the then-existing Distribution Date with respect
to the Units subject to such Distribution Election and the new Distribution Date
must be at least five years after the then-existing Distribution Date with
respect to such Units. Your Distribution Date with respect to any portion of
your Units may not be prior to the earlier of the Vesting Date for such vested
Units or the date of the Committee

 

4



--------------------------------------------------------------------------------

Determination. Distribution Elections may only be made by delivering a written
election to the Company care of its General Counsel in the form attached as
Exhibit B hereto.

 

(b) Form of Distribution. Unless you elect otherwise, distribution of your
vested Units with respect to any Tranche will be made in a lump sum on or as
soon as practicable after your Distribution Date. You may, however, elect to
have vested Units with respect to any Tranche distributed in the form of two or
more annual installments over a fixed number of years, provided that each
installment payment must be for a minimum of 1,000 shares of Common Stock. If
you elect to have some or all of your vested Units underlying a Tranche
distributed in annual installments, the first installment will be paid on or as
soon as practicable after the Distribution Date with respect to such Tranche and
subsequent installments will be paid on or as soon as practicable after each of
the anniversaries of the Distribution Date with respect to such Tranche during
your elected installment period. You may change an election you make pursuant to
this Section IV(b) (or you may make an initial election in the event that you
did not elect a form of payment at the time of your award and, accordingly, your
Units were subject to the lump sum default payment rule) by filing a new written
election with the Committee; provided that you must also elect a later
Distribution Date pursuant to Section IV(a) as to any Units that are subject to
such election and in no event may such an election result in an acceleration of
distributions within the meaning of Section 409A of the Code. Distribution
Elections may only be made by delivering a written election to the Company care
of its General Counsel in the form attached as Exhibit B hereto.

 

(c) Hardship Distribution. If you experience an Unforeseeable Emergency (as
defined below) you may elect to receive immediate distribution of some or all or
your vested Units upon such Unforeseeable Emergency. Distribution upon an
Unforeseeable Emergency shall be made no later than thirty (30) days following
written notice to the Company care of its General Counsel of the Unforeseeable
Emergency. For purposes of this Agreement, an “Unforeseeable Emergency” shall
mean a severe financial hardship resulting from (i) an illness or accident of
you, your spouse, or your dependent (as defined in Section 152(a) of the Code),
(ii) loss of your property due to casualty, or (iii) any other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond your control, all as reasonably determined by the Committee in good
faith. No distribution shall be made in respect of an Unforeseeable Emergency
unless such Unforeseeable Emergency is not otherwise relievable by liquidation
of your assets (to the extent such liquidation would not itself cause a severe
financial hardship) or through reimbursement or compensation by insurance or
otherwise. Any distribution of your vested Units as a result of an Unforeseeable
Emergency shall be limited to the amount reasonably necessary to relieve the
Unforeseeable Emergency (which may include amounts necessary to pay any federal,
state or local income taxes or penalties reasonably anticipated to result from
the distribution).

 

V. Dividend Equivalent Rights. During such time as each Unit remains outstanding
and prior to the distribution of such Unit in accordance with Section IV, you
will have the right to receive, in cash, with respect to such Unit, the amount
of any cash dividend paid on a share of Common Stock (a “Dividend Equivalent
Right”). You will have a Dividend Equivalent Right with respect to each Unit
that is outstanding on the record date of such dividend. Dividend Equivalent
Rights will be paid to you at the same time dividends are paid to stockholders
of the Company. Dividend Equivalent Rights will not be paid to you with respect
to any Units that are

 

5



--------------------------------------------------------------------------------

forfeited pursuant to Sections I and II, effective as of the date such Units are
forfeited. You will have no Dividend Equivalent Rights as of the record date of
any such cash dividend in respect of any Units that have been paid in Common
Stock; provided that you are the record holder of such Common Stock on or before
such record date.

 

VI. Transferability. No benefit payable under, or interest in, the Units or this
Agreement shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge and any such attempted
action shall be void and no such benefit or interest shall be, in any manner,
liable for, or subject to, your or your beneficiary’s debts, contracts,
liabilities or torts; provided, however, nothing in this Section VI shall
prevent transfer of your Units by will or by applicable laws of descent and
distribution. You may designate a beneficiary to receive distribution of your
vested Units upon your death by submitting a written beneficiary designation to
the Committee in the form attached hereto as Exhibit B. You may revoke a
beneficiary designation by submitting a new beneficiary designation.

 

VII. Withholding. You will be required to pay in cash or deduction from other
compensation payable to you by the Company any sums required by federal, state
or local tax law to be withheld with respect to the issuance, vesting or payment
of Units and the payment of Dividend Equivalent Rights. At your election and in
satisfaction of the foregoing requirement, the Company will withhold shares of
Common Stock underlying the Units and otherwise issuable in accordance with this
Agreement, in the manner prescribed by, and subject to the limitations of,
Section 12 of the Plan, in satisfaction of such withholding obligations.

 

VIII. No Contract for Employment. This Agreement is not an employment or service
contract and nothing in this Agreement shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ or service of
the Company, or of the Company to continue your employment or service with the
Company.

 

IX. Notices. Any notices provided for in this Agreement or the Plan, including a
Deferral Election, shall be given in writing and shall be deemed effectively
given upon receipt if delivered by hand or, in the case of notices delivered by
United States mail, five (5) days after deposit in the United States mail,
postage prepaid, addressed, as applicable, to the Company or if to you, at such
address as is currently maintained in the Company’s records or at such other
address as you hereafter designate by written notice to the Company.

 

X. Plan. This Agreement is subject to all the provisions of the Plan and their
provisions are hereby made a part of this Agreement. In the event of any
conflict between the provisions of this Agreement and those of the Plan, the
provisions of the Plan shall control.

 

XI. Entire Agreement. This Agreement contains the entire understanding of the
parties in respect of the Units and supersedes upon its effectiveness all other
prior agreements and understandings between the parties with respect to the
Units.

 

XII. Amendment. This Agreement may be amended by the Committee; provided,
however that no such amendment shall, without your consent, alter, terminate,
impair or adversely affect your rights under this Agreement.

 

6



--------------------------------------------------------------------------------

XIII. Governing Law. This Agreement shall be construed and interpreted, and the
rights of the parties shall be determined, in accordance with the laws of the
State of California, without regard to conflicts of law provisions thereof.

 

XIV. Tax Consequences. You may be subject to adverse tax consequences as a
result of the issuance, vesting and/or distribution of your Units. YOU ARE
ENCOURAGED TO CONSULT A TAX ADVISOR AS TO THE TAX CONSEQUENCES OF YOUR UNITS AND
SUBSEQUENT DISTRIBUTION OF COMMON STOCK.

 

XV. Construction. This Agreement shall be construed and interpreted to comply
with Section 409A of the Code. The Company reserves the right to amend this
Agreement to the extent it reasonably determines is necessary in order to
preserve the intended tax consequences of the Units in light of Section 409A of
the Code and any regulations or other guidance promulgated thereunder.

 

Very truly yours,

HEALTH CARE PROPERTY INVESTORS, INC.

By:    

Name:

   

Title:

   

 

Accepted and Agreed, effective as of the date first written above. By:    

Name:

   

 

7



--------------------------------------------------------------------------------

EXHIBIT A

 

PERFORMANCE GOALS

 

Funds From Operations Per Share

--------------------------------------------------------------------------------

   Aggregate Percentage Forfeited


--------------------------------------------------------------------------------

 

[$___] or greater

   0 %

Equal to or greater than [$___] but less than [$___]

   2%  

Equal to or greater than [$___] but less than [$___]

   4%  

Equal to or greater than [$___] but less than [$___]

   6%  

Equal to or greater than [$___] but less than [$___]

   8%  

Equal to or greater than [$___] but less than [$___]

   10%  

Equal to or greater than [$___] but less than [$___]

   12%  

Equal to or greater than [$___] but less than [$___]

   14%  

Equal to or greater than [$___] but less than [$___]

   16%  

Equal to or greater than [$___] but less than [$___]

   18%  

Equal to or greater than [$___] but less than [$___]

   20%  

Equal to or greater than [$___] but less than [$___]

   22%  

Equal to or greater than [$___] but less than [$___]

   24%  

Equal to or greater than [$___] but less than [$___]

   26%  

Equal to or greater than [$___] but less than [$___]

   28%  

Equal to or greater than [$___] but less than [$___]

   30%  

Equal to or greater than [$___] but less than [$___]

   32%  

Equal to or greater than [$___] but less than [$___]

   34%  

Equal to or greater than [$___] but less than [$___]

   36%  

Equal to or greater than [$___] but less than [$___]

   38%  

Equal to or greater than [$___] but less than [$___]

   40%  

Equal to or greater than [$___] but less than [$___]

   50%  

Equal to or greater than [$___] but less than [$___]

   60%  

Equal to or greater than [$___] but less than [$___]

   70%  

Equal to or greater than [$___] but less than [$___]

   80%  

Equal to or greater than [$___] but less than [$___]

   90%  

Equal to or greater than [$___] but less than [$___]

   100%  

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

 

HEALTH CARE PROPERTY INVESTORS, INC.

2000 STOCK INCENTIVE PLAN

 

RESTRICTED STOCK UNITS

DISTRIBUTION ELECTION AND BENEFICIARY DESIGNATION FORM

 

Name:                                                                          

     

Social Security No.:                                         
                        

 

In connection with your award of Performance Restricted Stock Units on
[                    , 200  ] under the Health Care Property Investors, Inc.
2000 Stock Incentive Plan, as amended and/or restated from time to time (the
“Plan”), you have the option of selecting the timing and form of payment of the
shares of Common Stock underlying your vested Units.

 

Please complete this election form and return it to Edward J. Henning, the
Company’s General Counsel and Corporate Secretary.

 

Deferral of Distribution Date

 

Unless you elect otherwise, the Distribution Date for your Units that vest will
be the vesting date of such Units; provided that in no event shall the
Distribution date occur earlier than the date of the Committee Determination
with respect to such Units. You may elect a new Distribution Date with respect
to some or all of the Tranches by completing the deferral election grid below.
Please note that, subject to the restrictions set forth below and in the
Agreement, your new Distribution Date with respect to a Tranche can take any of
the following forms:

 

  •   You may elect a date certain for your Distribution Date (e.g., January 1,
2010),

 

  •   You may elect that your Distribution Date will be the date of your death
or termination of employment, or

 

  •   You may elect a Distribution Date that is the earlier of two dates/events
(e.g., the earlier of January 1, 2010, or termination of your employment).

 

If you do not elect a Distribution Date by [                , 200  ], you will
be deemed to have elected distribution of your vested Units on or as soon as
administratively practical after the applicable vesting date of your Units. If,
after [                , 200  ], you want to change the Distribution Date with
respect to any of your vested Units, your new election must be made at least one
year prior to the then-existing Distribution Date and the new Distribution Date
you elect must be at least five years after the then-existing Distribution Date.
If your election to defer your Distribution Date is not timely, it will not be
valid.

 

You acknowledge and understand that by electing a new Distribution Date with
respect to one or more of the Tranches, you are hereby revoking the
then-existing Distribution Date with respect to such Tranche(s). You further
acknowledge and agree that the distribution of the shares of Common Stock
underlying your Units may coincide with a period during

 

Exhibit B-1



--------------------------------------------------------------------------------

which you are prohibited from selling, disposing or otherwise transferring such
shares pursuant to the Company’s Insider Trading Policy, or by law, and
therefore, you may not be able to sell, dispose or otherwise transfer such
shares to pay any sums required by federal, state or local tax law to be
withheld with respect to the issuance of such shares.

 

Tranche

--------------------------------------------------------------------------------

  

Vesting Date

--------------------------------------------------------------------------------

  

Distribution Date*

--------------------------------------------------------------------------------

1

   1st Anniversary of Grant Date     

2

   2nd Anniversary of Grant Date     

3

   3rd Anniversary of Grant Date     

4

   4th Anniversary of Grant Date     

5

   5th Anniversary of Grant Date     

 

* Specify “Vesting Date” if you desire payment of the vested Units on or as soon
as administratively practical after the vesting date of the Units. Otherwise,
indicate the Distribution Date you elect. In all events your election is subject
to the rules stated above (including, without limitation, the 5-year deferral
requirement set forth above if you are electing a change on or after
[            , 200  ]).

 

Form of Payment

 

Distribution of all of your vested Units underlying a Tranche will be made in
shares of Common Stock in a lump sum on or as soon as practicable after the
Distribution Date with respect to such Units. For example, all of your vested
Units under Tranche 1 will be distributed to you on or as soon as practicable
after the Vesting Date with respect to Tranche 1 (unless you elect a later
Distribution Date as provided above). You may, however, elect at the time of
your award to have vested Units with respect to any Tranche distributed in the
form of two or more annual installments over a fixed number of years. For
example, if you elect to have your vested Units underlying Tranche 1 distributed
in five equal installments, your vested Units will be distributed to you in five
equal payments on or as soon as practicable after the Distribution Date with
respect to Tranche 1 and each of the first four anniversaries of the
Distribution Date for Tranche 1.

 

If you elect to have any or all of your vested Units underlying a Tranche
distributed in installments, you must elect a number of equal annual
installments which will result in a distribution of at least 1,000 shares of
Common Stock per installment with respect to such Tranche (otherwise, the number
of installments you elected will be reduced by the Company to produce a
distribution of at least 1,000 shares of Common Stock per installment). If you
would like to change a form of distribution election you have made (or if you
would like to make an initial form of distribution election in the event that
you did not make such an election at the time of the award), your election must
be made at least one year prior to the then-existing Distribution Date, and you
must elect a new Distribution Date that is at least five years after the
then-existing Distribution Date. If your election to defer your Distribution
Date is not timely, it will not be valid. Furthermore, if you are

 

Exhibit B-2



--------------------------------------------------------------------------------

changing an existing form of distribution election, your election change cannot
result in an acceleration (within the meaning of Section 409A of the Code) of
payments.

 

Tranche

--------------------------------------------------------------------------------

  

Vesting Date

--------------------------------------------------------------------------------

  

Number of Installments (Shares of Common Stock per Installment)

--------------------------------------------------------------------------------

1

   1st Anniversary of Grant Date                 (        )

2

   2nd Anniversary of Grant Date                 (        )

3

   3rd Anniversary of Grant Date                 (        )

4

   4th Anniversary of Grant Date                 (        )

5

   5th Anniversary of Grant Date                 (        )

 

Beneficiary Designation

 

I hereby designate the following individual as beneficiary to receive
distribution of my vested Units, if any, in the event of my death. Distribution
of such vested Units will be in the form, and on the Distribution Date(s), in
effect with respect to such vested Units as of the date of my death.

 

Beneficiary Information

 

Name:                                     
                                        
                                        
                                        
                                            

(Please print)             Last                                         
            First                            
                                                      Middle Initial

 

Sex:             Relationship to
Participant:                                      
                                        
                                                                   

 

Social Security No.:                                       
                                               Date of Birth:
                                                                     

 

Address:                                    
                                        
                                        
                                        
                                        

 

City:                                     
                                                        
State:                                                        Zip
Code:                            

 

Please retain a copy of this Distribution Election Form for your records.

 

             

Signature

         

Date Signed

 

Exhibit B-3